Title: To James Madison from William Plumer, 6 November 1821
From: Plumer, William
To: Madison, James


                
                    Dear Sir,
                    Epping (N.H.) Novr 6. 1821
                
                Permit me to request you would accept the enclosed copy of an address delivered by my son to the Rockingham Agricultural Society. The interest you take in Agriculture induces me to think it will not be unacceptable to you. I am with much respect & esteem, Dear Sir, Your friend & servant
                
                    William Plumer
                
            